Case 1:18-cv-06127-CBA-RML Document 30 Filed 03/23/19 Page 1 of 4 PageID #: 298



                                  HENRY R. KAUFMAN, P.C.
                                      ATTORNEYS AT LAW
                                     60 EAST 42ND STREET
                                         47TH FLOOR
                                  NEW YORK, NEW YORK 10165

                                                                        OFFICE: (212) 880-0842
                                                                        MOBILE: (914) 589-7963
                                                                           FAX: (212) 682-1965
                                                                    HKAUFMAN@HRKAUFMAN.COM
                                                                         WWW.HRKAUFMAN.COM
                                           March 23, 2019
 Hon. Carol B. Amon
 United States District Judge
 225 Cadman Plaza
 Brooklyn, NY 11201

        Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

 [SINCE THE FILING OF OUR PRE-MOTION LETTER EARLIER TODAY, AN UNINTENDED
 ERROR HAS BEEN POINTED OUT TO US BY MR. LANGRICK’S COUNSEL. WE MISREAD
 JUDGE LEVY’S MARCH 23 ORDER. IN HIS ORDER JUDGE LEVY DID DENY A STAY OF
 DISCOVERY AS TO MS. MORRISON’S CASE-IN-CHIEF, WHICH WAS ONE OF THE
 PARTICULAR CONCERNS OF OUR ORIGINAL PRE-MOTION LETTER. HOWEVER, JUDGE
 LEVY ALSO DENIED A STAY AS TO DISCOVERY ON DEFENDANT’S COUNTERCLAIMS,
 WITH LEAVE TO RENEW AT OR AFTER THE PRE-MOTION CONFERENCE. OUR ERROR
 APPEARS TO HAVE BEEN CAUSED BY THE FIRST CLAUSE OF THE FIRST SENTENCE OF
 JUDGE LEVY’S MARCH 23 ORDER, WHICH RECITED THAT THE “ORDER GRANTED
 [OUR MOTION TO STAY] IN PART AND DEN[IED IT] IN PART.” WE WERE NOT CAREFUL
 ENOUGH WHEN WE CONCLUDED THAT, AS WE READ FURTHER DOWN THE ORDER,
 AND AS WE NOTED THAT JUDGE LEVY HAD DENIED THE STAY AS TO THE CASE IN
 CHIEF, WE CARELESSLY LEAPT TO THE CONCLUSION THAT HE MUST HAVE
 GRANTED THE STAY AS TO THE COUNTERCLAIMS. WE MAY ALSO HAVE BEEN
 CONFUSED BY THE FACT THAT JUDGE LEVY’S ORDER OF JANUARY 16 EFFECTIVELY
 STAYED – OR AT LEAST LEFT IN LIMBO – ALL DISCOVERY ON THE COUNTERCLAIMS
 BECAUSE THE ONLY JOINT DISCOVERY PLAN REFERENCED BY JUDGE LEVY, TO BE
 PRESENTED TO HIM AT THE FEBRUARY 7 INITIAL CONFERENCE, WAS ON THE “CASE
 IN CHIEF.”

 THE BALANCE OF OUR PRE-MOTION LETTER OF EARLIER TODAY HAS BEEN REVISED
 TO REMOVE OUR ERROR REGARDING DENIAL OF THE STAY OF DISCOVERY ALSO AS
 TO MR. LANGRICK’S DEFAMATION COUNTERCLAIMS.
Case 1:18-cv-06127-CBA-RML Document 30 Filed 03/23/19 Page 2 of 4 PageID #: 299
 Hon. Carol B. Amon                                                          HENRY R. KAUFMAN, P.C.
 March 23, 2019                                                                  ATTORNEY AT LAW
 Page 4 of 4

 Dear Judge Amon,

          This letter is being submitted in response to Your Honor’s Order of March 20, 2019,
 directing us, as counsel of record for Plaintiff and Counterclaim-Defendant Monica Morrison, to
 file a pre-motion conference letter in compliance with Individual Rule 3(A).

        Plaintiff’s Anticipated Motion to Dismiss All of Defendant’s Counterclaims

         Plaintiff’s proposed motion to dismiss Defendant’s counterclaims is intended – and
 expected – to be dispositive of all three of the counterclaims, and also to effectively determine
 Plaintiff’s first claim for declaratory relief in her case-in-chief.

          While perhaps unusual in what might be expected to be a hotly-disputed, fact-intensive
 litigation, it will be seen that Plaintiff’s anticipated motion to dismiss the defamation
 counterclaims is primarily based on the very detailed but largely undisputed factual allegations
 set forth in the competing pleadings, along with the many admitted underlying facts of the
 parties’ drunken sexual encounter on the campus of Dartmouth College in May 2005.

         This body of essentially agreed facts is not only set forth and acknowledged in the
 pleadings, but the undisputed facts are also confirmed by a written report (already in the record
 as Exhibit 1 to Ms. Morrison’s Declaratory Judgment Complaint) by the Hanover, New
 Hampshire police of the findings of its contemporaneous investigation into Ms. Morrison’s
 allegations of sexual assault against Mr. Langrick in 2005. That local police investigation and
 report largely confirmed the underlying facts of the sexual encounter, but declined to press
 criminal charges of sexual assault against Mr. Langrick.

         It is clear from the police report that these conclusions were not based on exculpatory
 findings about Mr. Langrick’s sexual activities and drunken behavior – but were rather based on
 what the police felt would be difficulties of proof of the criminal offense. In particular, the police
 noted (DJ Complaint, Exhibit 1 at 40) that “[Monica’s] heavy impairment due to alcohol,” was
 one of “the weaknesses of [the] case” and a reason they concluded that a “sexual assault
 prosecution did not appear promising.” In other words, because she was drunk, Monica would
 not make a good witness to her own sexual assault!

          Accordingly, at this stage of the proceedings, what this case (and the proposed motion to
 dismiss) is about, in relation to Defendant’s counterclaims and Plaintiff’s first claim for
 declaratory relief, is what the impaired victim/survivor of an assault of a sexual nature –
 assaultive and sexual behavior graphically portrayed in an admitted and essentially undisputed
 set of facts – may publicly say about that assault, and what she may subsequently label it,
 without fear of retaliatory defamation litigation.

         Thus, the anticipated motion to dismiss will call upon this Court to consider one very
 important legal conundrum, among the many others that are arising in the context of the current
 “#metoo” social movement, in relation to defamation claims by the assaulter or (harasser) against
 the victim (and survivor) of that (harassment or) assault.
Case 1:18-cv-06127-CBA-RML Document 30 Filed 03/23/19 Page 3 of 4 PageID #: 300
 Hon. Carol B. Amon                                                          HENRY R. KAUFMAN, P.C.
 March 23, 2019                                                                  ATTORNEY AT LAW
 Page 4 of 4

         In addition to the largely admitted or undisputed facts at this Court’s disposal, Plaintiff’s
 anticipated motion to dismiss will also present important, and we submit dispositive, legal issues
 as to the:

        -   defamation claimant’s burden of proof of substantial falsity to be applied to the
            defamation claims in this kind of case;
        -   the scope of protection for statements of “opinion,” under the New York Court of
            Appeals’ well-established and exceptionally-broad construction (actually intended to
            be broader than the First Amendment) of the reach of Article I, §8 of the State
            constitutional protection of freedom and liberty of speech and “sentiment” in this
            state; and finally
        -   the scope of certain qualified, common law privileges also applicable to the
            defamation claims at bar.

         In sum, it is respectfully submitted, Plaintiffs anticipated motion to dismiss Defendant’s
 defamation counterclaims is a very serious and substantial motion potentially dispositive of all of
 the claims or issues as to defamation in this action.

        Stay of All Discovery Pending Determination of the Motion to Dismiss

         Earlier today, Judge Levy filed an order effectively denying Plaintiff’s motion for a stay
 of discovery, at least until a renewal of Plaintiff’s stay motion “at or after the pre motion
 conference, if warranted.”

        Plaintiff respectfully submits that in denying a comprehensive stay Judge Levy failed to
 focus on two aspects of the case at this juncture that strongly favor a stay of all pending
 discovery until after resolution of the anticipated motion to dismiss.

         First, Judge Levy failed to focus on the fact that the centerpiece of the Plaintiff’s case in
 chief – her first claim for a declaration that Mr. Langrick has no actionable case against her for
 slander – raises the exact same issue as Mr. Langrick’s counterclaims and therefore should be
 entitled to the same complete stay of discovery as applied to the potentially dispositive issue of
 defamation vel non.

         Moreover, Judge Levy failed to focus on the nature of the wide-ranging, premature and
 highly intrusive discovery that Mr. Langrick is attempting to pursue at this moment – discovery
 that would be rendered largely if not entirely irrelevant by the grant of Ms. Morrison’s
 dispositive motion.

        Attached to this letter is a brief summary of the outstanding third-party discovery that
 Defendant is seeking to initiate and pursue – even while the motion to dismiss is pending. As the
 Court will see, the outstanding discovery requests are primarily directed at the intimate issue of
 Ms. Morrison’s mental health and treatment history – pursuant to the necessary HIPPA waivers –
 almost exclusively focused on Ms. Morrison’s health and treatment records well after the 2005
 sexual encounter – along with other highly-intrusive inquiries as to Ms. Morrison’s employment
Case 1:18-cv-06127-CBA-RML Document 30 Filed 03/23/19 Page 4 of 4 PageID #: 301
 Hon. Carol B. Amon                                                            HENRY R. KAUFMAN, P.C.
 March 23, 2019                                                                    ATTORNEY AT LAW
 Page 4 of 4

 history that – if appropriate at any stage – could only be relevant to the issue of Ms. Morrison’s
 damages. Surely, under almost any circumstance of barely-commenced litigation – discovery on
 the issue of damages is putting the cart way before the horse.

        I respectfully submit that this list, of currently pending third-party discovery requests,
 speaks for itself in terms of the intrusive nature of the discovery, and of its irrelevance and
 prematurity at this earliest stage of the litigation – especially in relation to the central issue of
 defamation.

         Accordingly, Ms. Morrison respectfully requests Your Honor to stay all discovery
 pending the resolution of her dispositive motion. Or, at minimum, to stay all discovery until the
 pre-motion conference, at which time the attorneys can address any unresolved concerns of the
 court regarding the requested stay.

         Thank you for your consideration.

                                                 Respectfully submitted,
                                                        /s/
                                                 Henry R. Kaufman
                                                 Attorney for Plaintiff and
                                                 Counterclaim Defendant

 Attachment:

 Cc: All counsel (VIA EFILE)
